Order issued July 29, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00447-CR
                                 No. 05-14-00448-CR
                                 No. 05-14-00449-CR
                                 No. 05-14-00450-CR
                                 No. 05-14-00451-CR
                      ________________________________________

                        CHASON MATTHEW ODEN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                     Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the February 20, 2015 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Chason Matthew Oden, TDCJ No. 1926258, Coffield Unit, 2661 FM 2054, Tennessee Colony,

Texas, 75884.

                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE